Citation Nr: 9900749	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-19 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
impairment, currently rated as 20 percent disabling, 
including entitlement to extra-schedular compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from January 1968 to March 
1969.

This appeal is from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

In VA hearing testimony in June 1997, the appellant raised 
disability claims for residuals of surgery on the parotid 
gland and for neurological complications relating to an 
exposed nerve from a left-sided mastoidectomy.  These matters 
are referred to the RO for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he is undercompensated for his 
bilateral hearing impairment at the 20 percent rate.  He 
argues that he is unable to wear a hearing aid and that his 
hearing impairment presents an exceptional or unusual 
disability picture that results in marked interference with 
employment for which he is entitled to an extra-schedular 
rating for his hearing impairment disability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against granting an increased rating for 
bilateral hearing impairment on either a schedular or an 
extra-schedular basis.


FINDINGS OF FACT

1.  The most recent audiometric examination of the appellant 
showed right-sided average pure tone decibel (dB) impairment 
of 47 dB and speech discrimination of 94 percent; and left-
sided average pure tone decibel impairment of 105 dB and 
speech discrimination of 0 percent.

2.  No objective evidence of record shows bilateral hearing 
loss markedly interferes with employment in a way not 
contemplated in the rating schedule or that bilateral hearing 
loss has resulted in frequent hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 20 
percent for bilateral hearing impairment are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.951(a), 
4.85 (1998).

2.  The criteria for an extra-schedular rating for bilateral 
hearing impairment are not met.  38 C.F.R. § 3.321(b)(1) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records reveal the appellant sustained 
acoustic and physical ear trauma from a land-mine blast in 
Vietnam.  VA awarded service connection for bilateral 
impaired hearing in April 1969.  VA hospitalization in April 
1969 showed bilateral perforated tympanic membranes and 
bilateral bacterial ear infection.  After VA audiology 
examination in August and September 1969, the RO awarded a 10 
percent disability rating for bilateral hearing loss under 
the VA rating schedule then in effect.

After VA examination in April 1985, the RO increased the 
schedular rating of bilateral hearing impairment to 20 
percent under the VA rating schedule then in effect.  At that 
time, tinnitus and bilateral otitis media with residuals, 
post-operative left mastoidectomy were separately compensably 
rated.

In November 1987, VA revised the rating schedule for hearing 
impairment.  The schedule provided for a lower evaluation for 
the appellants quantified level of hearing impairment.

On VA audiological evaluation in July 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
40
30
60
85
LEFT
NA
105
105
105
105

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 0 percent in the left ear.  
Pure tone average decibel loss for the right ear was 53 and 
for the left ear was 105.  The examiner noted that the 
appellant had been wearing VA hearing aids since at least 
1985.  The examiner also noted that two past left and one 
past right tympanoplasties had been ineffective, leaving both 
tympanic membranes perforated with both ears draining off and 
on.  The ears were draining at the time of the examination.  
The examiner advised the appellant to use hearing aids only 
when his ears were dry.

The appellant testified at a VA hearing in June 1997.  His 
representative stated that the appellant had an exceptional 
or unusual disability picture that resulted in marked 
interference with employment that warranted an extra-
schedular rating for his hearing impairment.  The 
representative further stated the appellant was instructed to 
wear hearing aids only when his ears were dry, but he could 
not wear them at all, because the ears drained constantly.

The appellant testified that he could not identify the 
location of the source of a sound, and that it was difficult 
to distinguish the voices of people from one another in a 
crowd.  The appellant testified that he had had surgery on 
his parotid gland recently, which did not directly involve 
his hearing, but others had told him his hearing seemed worse 
since the surgery.  He stated he had drainage from his ears 
that prevented him wearing his hearing aids.  He said that 
using the hearing aids did not do much good.

On VA audiological evaluation in August 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
45
25
55
65
LEFT
NA
105
105
105
105







Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 0 percent in the left ear.  
Pure tone average decibel loss for the right ear was 47 and 
for the left ear was 105.


II.  Analysis

The appellants allegation of increase in disability is 
sufficient evidence to well ground the claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In review of claims 
for increased ratings, the Board considers all of the medical 
evidence of record, including the appellant's relevant 
medical history.  38 C.F.R. § 4.1 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  However, where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  38 C.F.R. 
§ 4.85, Table VI, Table VII (1998).  Table VI correlates the 
average pure tone sensitivity threshold with the ability to 
discriminate speech.  The table is applied separately for 
each ear to derive the values used in Table VII.  Table VII 
prescribes the disability rating based on the relationship 
between the values derived from Table VI and identifies a 
diagnostic code for use in VA rating decisions.  38 C.F.R. 
§ 4.85(b) (1998).

The VA examinations of July 1996 and August 1997 both 
produced data that correlates with a 10 percent rating for 
bilateral hearing impairment.  38 C.F.R. § 4.85, Diagnostic 
Code 6101 (1998).

In November 1987, VA promulgated changes in the rating 
schedule for hearing impairment.  52 Fed. Reg. 44119 (1987).  
The appellant has a 20 percent rating by operation of the 
rating schedule in effect before that time.  See 38 C.F.R. 
§ 4.85 (1985).  Although the current data normally warrant a 
10 percent rating, a rating in effect at the time of an 
adjustment of the rating schedule shall not be reduced based 
upon the readjustment unless medical evidence established 
improvement in the disability.  38 C.F.R. § 3.951(a) (1998).

There has been no improvement in the appellants bilateral 
hearing impairment since the amendment of the rating 
schedule, consequently, the 20 percent rating remains 
effective, notwithstanding the usual application of the 
current rating criteria to the current audiometric data.

The appellant has asserted that he should have an extra-
schedular rating because his hearing impairment creates an 
exceptional or unusual disability picture resulting in marked 
interference with employment.  Such a situation, if true, 
provides a basis for the RO to refer the appellants case to 
appropriate VA authority for extra-schedular rating.  
38 C.F.R. § 3.321(b)(1); see Floyd v. Brown, 9 Vet. App. 88 
(1996).

The appellant has submitted no evidence of marked 
interference with employment attributable to his hearing 
impairment.  The bare assertion is insufficient evidence to 
alone warrant referral for extra-schedular rating.  The 
rating schedule is intended to compensate for the average 
impairment in earning capacity attributable to disability.  
38 C.F.R. § 4.1 (1998).  The veteran has neither alleged nor 
shown actual interference with employment and evidence of 
marked interference with that employment that is 
distinguishable from the interference with employment 
contemplated by the rating applied under the rating schedule.  
Such evidence is lacking.  Neither the appellants testimony 
nor anything else in the record suggests he has had frequent 
hospitalization for his hearing impairment.

The appellant has stated he cannot wear his hearing aids 
because of drainage.  Although his representative stated the 
appellants ears drained constantly, the appellant did not 
say that.  He told both the July 1996 and the August 1997 
examiners that his ears drained periodically.  Aside from 
that, he testified that there was no significant difference 
in his hearing with his hearing aids.  The testimony 
essentially describes the type and degree of disablement in 
daily activities and ability to work to be expected from the 
appellants type and degree of hearing impairment.  , 
38 C.F.R. §§ 4.2, 4.10 (1998).  Consequently, the inability 
to wear hearing aids when his ears are draining does not 
amount to an exceptional or unusual disability picture 
warranting extra-schedular rating.  38 C.F.R. § 3.321(b)(1) 
(1998).

In sum, the preponderance of the evidence is against granting 
an increased schedular rating for bilateral impaired hearing, 
or referring the claim to VA authority for extra-schedular 
rating.



ORDER

An increased rating for bilateral impaired hearing is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
